Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to a method and system for identifying URLS, requesting the URLs, retrieving content, classifying the retrieved content, caching the retrieved content excluding content specific to the client, receiving request from different client, and transmitting a response to the different client from the cached content, classified in class G06F16/24539.
Claims 17-20, drawn to a method for identifying URLS, requesting the URLs, retrieving content, classifying the retrieved content, caching the retrieved content excluding content specific to the client, separately caching the portion of the retrieved content specific to the client, generating a response to the request based on the cached content and the separately cached content, storing the cached content and the separately cached content after generating the response and transmitting a response to the different client that includes at least a portion of the cached content and excludes the separately cached content, classified in class G06F16/9574.
2.	Inventions of Groups I and II are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed processes are unrelated as supported by the distinct limitations discussed above.
3.         The distinct critical features of each Group support the undue search burden if they were examined together.  
4.         Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their divergent subject matter, restriction for examination purposes as indicated is proper.
5.         Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
6.	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

CONCLUSION
7.	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
8.	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen, whose telephone number is (571) 270-1306.  The examiner can normally be reached on Monday-Friday from 8:30 A.M. to 5 P.M.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached at 571-270-3750.



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 19, 2022